EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farshad Farjami on 08/04/2021.

The application has been amended as follows: 

Claim 1 line 34 insert ---the first figurine of--- after <wherein > and before < the selected one or more>.
In Claim 1 line 34 delete “are” and insert ---is--- after <the selected one or more figurines >.
In Claim 1 line 35 insert ---the first portion of--- after <configured to perform > and after < the first portion of>.
In Claim 1 line 36 delete “control signals” and insert <the first control signal>.
In Claim 11 line 33 insert ---the first figurine of--- after <by > and before < the selected one or more>.
In Claim 11 line 33 insert ---the first portion of--- after <figurines, > and after < the>.
In Claim 11 line 34 delete “control signals” and insert <the first control signal>.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711